Exhibit 3.3 AMENDED AND RESTATED BYLAWS OF ROCKY MOUNTAIN CHOCOLATE FACTORY , INC. (a Delaware corporation) Article I: Offices 1.1Registered Office. The registered office of the Corporation in the State of Delaware shall be in the City of Willmington, County of New Castle. 1.2Other Offices . The Corporation may also have offices in such other places, either within or without the State of Delaware, as the Board of Directors from time to time may designate or the business of the Corporation may from time to time require. Article I I : Stockholders Place of Meeting s . Meetings of the stockholders shall be held at such place, if any, either within or without the State of Delaware, as the Board of Directors shall determine. The Board of Directors may, at its discretion, determine that a meeting shall not be held at any place, but shall instead be held solely by means of remote communication in the manner authorized by the General Corporation Law of the State of Delaware (“
